Order entered December 31, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01466-CV

                          DAVID LEMON, ET AL., Appellants

                                             V.

                    STRAIT CAPITAL COMPANY, LTD., Appellee

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-08245

                                         ORDER
      Before the Court is appellants’ December 28, 2018 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to January 16, 2019.


                                                    /s/   ADA BROWN
                                                          JUSTICE